Citation Nr: 0800267	
Decision Date: 01/04/08    Archive Date: 01/22/08

DOCKET NO.  05-02 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for an allergic 
reaction to anesthesia, including Novocain.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
chronic obstructive pulmonary disease (COPD).  

3.  Entitlement to a compensable disability evaluation for 
service-connected residuals of a fractured coccyx and sacrum.  

(The issue of entitlement to a waiver of recovery of an 
overpayment of nonservice-connected pension benefits in the 
calculated amount of $777.00 will be addressed in a separate 
decision.)


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from November 1949 to 
November 1953, and from June 1956 to July 1957.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal of a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Portland, Oregon, 
Regional Office (RO) that denied the veteran's claims of 
entitlement to service connection for an allergic reaction to 
anesthesia, including Novocain, entitlement to service 
connection for chronic obstructive pulmonary disease (COPD), 
and entitlement to a compensable disability evaluation for 
service-connected residuals of a fractured coccyx and sacrum.

In November 2007, the veteran testified at a travel Board 
hearing before the undersigned Veterans Law Judge sitting at 
the RO.  The transcript of that hearing has been associated 
with the claims file.  

In December 2007, pursuant to 38 U.S.C.A. § 7107 and 
38 C.F.R. § 20.900(c), the veteran's September 2007 motion to 
advance his case on the Board's docket was granted.  The case 
is now ready for appellate review.  

The issues of whether new and material evidence has been 
received to reopen a previously denied claim of entitlement 
to service connection for COPD, and entitlement to a 
compensable disability evaluation for service-connected 
residuals of a fractured coccyx and sacrum, are addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

An allergic reaction to an in-service administration of 
anesthesia, including Novocain, has not been shown, nor has a 
current allergy to anesthesia, including Novocain, been 
shown.  


CONCLUSION OF LAW

An allergic reaction to anesthesia, including Novocain, was 
not incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 1131, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. § 
3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim:  1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre and post-initial-
adjudication notice by letters dated in March 2003 and March 
2006.  The notification fully complied with all the 
requirements set out in Quartuccio v. Principi, 16 Vet. App. 
183 (2002), identifying the evidence necessary to 
substantiate a claims and the relative duties of VA and the 
claimant to obtain evidence; and Pelegrini v. Principi, 
18 Vet. App. 112 (2004), requesting the claimant to provide 
evidence in his possession that pertains to the claims.  
Given that the foregoing notice came before the initial 
adjudication, the timing of the notice did comply with the 
requirement that the notice must precede the adjudication.  
Although the initial notice did not set out the five elements 
specified in Dingess v. Nicholson noted above, the March 2006 
notice did do so.  Moreover, given that this decision 
represents a denial of the veteran's claim for service 
connection, such factors as the rating and effective date of 
an award are rendered moot.  

VA has obtained the veteran's service medical records and 
post-service VA and private medical records, assisted the 
veteran in obtaining evidence, and afforded the veteran the 
opportunity to give testimony at a hearing before the Board.  

The veteran was not provided with a medical examination with 
respect to the claim of entitlement to service connection for 
residuals of anesthesia, including Novocain.  The Board 
specifically declines to undertake further development to 
provide a medical examination to obtain a medical opinion 
with respect to that claim because there is no evidence of 
treatment for the claimed disorder either in service or 
currently.  Thus, there is no indication that the claimed 
disability is related to service.  See Charles v. Principi, 
16 Vet. App. 370 (2002).  Service connection may not be based 
on a resort to pure speculation or even remote possibility.  
See 38 C.F.R. § 3.102 (2007).  The duty to assist is not 
invoked, even under Charles, where "no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim." 38 USCA 5103A(a)(2).  All known and available records 
relevant to the issue adjudicated on appeal have been 
obtained and associated with the veteran's claims file.  VA 
does not have the resources, and is under no duty to perform 
a fishing expedition for putative evidence based upon 
unsupported allegations.  VA has substantially complied with 
the notice and assistance requirements and the veteran is not 
prejudiced by a decision on the claim at this time.

The Veteran's Contentions

The veteran alleges that he currently has the disability at 
issue, namely an allergic reaction to an anesthesia, 
including Novocain, and that this disability is related to 
his experience in service.  Specifically, he claims that he 
had a reaction to an anesthetic he was given in boot camp in 
San Diego when he had a tooth pulled, and this reaction 
resulted in his hospitalization for two months.  He states 
that ever since that experience he has been sensitive to 
anesthetics, and this has led to the inability to properly 
care for his teeth.  

Principles of Service Connection

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active military, naval or air service or, if preexisting 
active service, was aggravated therein.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b).

Factual Background

There is no documentation of complaints, diagnosis, or 
treatment for an allergic reaction to anesthesia, including 
Novocain in the veteran's service medical records.  The 
service medical records document that the veteran was 
administered anesthesia while receiving dental treatment on 
two occasions during service, specifically in June 1956 and 
July 1956.  There is no indication of an adverse reaction to 
anesthetics on either of these occasions.  

Post-service VA medical records indicate that the veteran has 
had dental work completed under general anesthesia.  There is 
no indication of an adverse reaction to anesthetics contained 
in the post-service medical treatment records.  

Analysis

As described in detail above, service medical records and 
post-service treatment records fail to document the diagnosis 
of an allergic reaction to anesthesia, including Novocain.  

The veteran believes that he has the disability at issue, and 
that it is directly related to his experiences in service.  
He has not been shown, however, to possess the medical 
background required to provide such an opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Lay medical opinions, 
particularly in the absence of any supporting medical 
authority, serve no constructive purpose and need not be 
considered.  Hyder v. Derwinski, 1 Vet. App. 221, 225 (1991).

The fact that there is no evidence of the disability at issue 
during service or after separation from service weighs 
heavily against the claim.  Given the absence of a diagnosis 
of an allergic reaction to anesthesia, including Novocain, 
and in the absence of any competent medical evidence that the 
veteran currently has the claimed disability or that it is 
related to an in-service injury or disease, the preponderance 
of the evidence is against the claim for service connection; 
there is no doubt to be resolved; and service connection is 
not warranted.


ORDER

Entitlement to service connection for an allergic reaction to 
anesthesia, including Novocain, is denied.




REMAND

The veteran has also claimed entitlement to service 
connection for chronic obstructive pulmonary disease (COPD).  
The Board notes, however, that a claim of entitlement to 
service connection for COPD was previously denied in August 
1997.  Although the current claim is based upon an alleged 
association of the COPD to an alleged in-service exposure to 
chlorine gas, a new etiological theory does not constitute a 
new claim.  Ashford v. Brown, 10 Vet. App. 120, 123 (1997).  
As such, the veteran's claim for service connection for COPD 
is subject to the requirements for the reopening of a 
previously denied claim, namely whether new and material 
evidence has been received with respect to the claim.  
38 C.F.R. § 3.156 (2007).  The RO has not addressed this 
question.  

In that regard, Kent v. Nicholson, 20 Vet. App. 1 (2006), has 
a bearing on this case.  Kent established significant new 
requirements with respect to the content of the notice 
necessary under 38 U.S.C.A. § 5103(a) for those cases 
involving the reopening of previously denied claims.  VA must 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and VA must notify the claimant 
of the evidence and information that is necessary to 
establish his or her entitlement to the underlying claim for 
the benefit sought by the claimant.  Kent requires more than 
a general statement that the evidence submitted must relate 
to the basis of the prior denial, and instead the notice must 
describe more specifically and affirmatively the kind of 
evidence that is required.  The question of what constitutes 
material evidence to reopen a claim for service connection 
depends on the basis on which the prior claim was denied in 
August 1997.  The veteran should be advised of the basis for 
that previous denial prior to the further adjudication of the 
claim. 

Finally, it is noted that in September 2004, an attempt was 
made by VA to schedule the veteran for a VA orthopedic 
examination for the purpose of the evaluation of his service-
connected residuals of a fractured coccyx and sacrum.  The 
examination was cancelled when the notice was returned as 
"not deliverable."  It was subsequently determined that the 
veteran had moved to Oregon.  No further attempt was made to 
schedule the veteran for a pertinent examination.  At the 
September 2007 travel Board hearing, the veteran implicitly 
indicated that he would be willing to report for an 
examination of his service-connected disability.  VA's duty 
to assist the claimant while developing his claims, pursuant 
to 38 U.S.C.A. § 5103A (West 2002), includes obtaining a 
medical opinion whenever such an opinion is necessary to make 
a decision on the claim.  See 38 U.S.C.A. § 5103A(d) (West 
2002).  38 C.F.R. § 4.1 (2006) provides further that "It 
is...essential both in the examination and in the evaluation 
of the disability, that each disability be viewed in relation 
to its history.")  See also Green v. Derwinski, 1 Vet. App. 
121, 124 (1991).  ("[F]ulfillment of the statutory duty to 
assist  . . . includes the conduct of a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.").  Consequently, the necessity for appropriate further 
examination is shown for the proper assessment of the 
veteran's claim of entitlement to a compensable disability 
evaluation for service-connected residuals of a fractured 
coccyx/sacrum.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2007).

Accordingly, the case is REMANDED for the following action:

1. Send the veteran a corrective notice 
under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), in compliance 
with the holding of the Court in Kent 
v. Nicholson, 20 Vet. App. 1 (2006), 
that includes an explanation as to the 
evidence and information that is 
necessary to reopen the claim of 
entitlement to service connection for 
chronic obstructive pulmonary disease 
(COPD).  The notice must also describe 
the bases for the denial in the prior 
August 1997 decision and describe what 
evidence would be necessary to 
substantiate that element or elements 
required to establish service 
connection that were found insufficient 
in that previous denial.  The 
corrective notice should also inform 
the veteran about the information and 
evidence that VA will seek to provide, 
inform the veteran about the 
information and evidence the claimant 
is expected to provide and request the 
veteran to submit any evidence in his 
possession that pertains to the claim.  
Insure that all the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) have been met in this case.

2.  Schedule the veteran for an 
appropriate VA examination(s) by a 
physician(s) skilled in the diagnosis 
and treatment of disorders of the 
coccyx and sacrum to determine the 
nature and extent of disability caused 
by the veteran's service-connected 
residuals of a fractured coccyx and 
sacrum.  The claims file and a separate 
copy of this remand must be made 
available to and pertinent documents 
therein reviewed by the examiner in 
conjunction with the examination.  The 
examiner must annotate in the 
examination report that the claims file 
was in fact made available for review 
and reviewed in conjunction with the 
examination.  Any further indicated 
special tests and studies should be 
conducted.

The examiner must provide a detailed 
description of the pathology 
associated with the veteran's service-
connected residuals of a fractured 
coccyx and sacrum.  In that regard, it 
should be indicated whether there is 
evidence of painful residuals.  

3.  Thereafter, review the claims file to 
ensure that all of the foregoing 
requested development has been completed, 
and pursue any development required by 
the record at hand, including further 
medical examination.  In particular, 
review the requested examination 
report(s) and required medical opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand and if they are 
not, implement corrective procedures.  

4.  After ensuring that all the 
aforesaid notice and development has 
been fully accomplished, and providing 
an appropriate period of time for the 
veteran to respond, readjudicate the 
issue of whether new and material 
evidence has been received to reopen 
the previously denied claim of 
entitlement to service connection for 
COPD, and the issue of entitlement to a 
compensable disability evaluation for 
service-connected residuals of a 
fracture to the coccyx and sacrum, 
considering all evidence added to the 
record since the December 2004 
statement of the case.  If any benefit 
requested on appeal is not granted to 
the veteran's satisfaction, issue a 
supplemental statement of the case.  
The supplemental statement of the case 
must contain notice of all relevant 
actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations pertinent to the claims 
currently on appeal.  A reasonable 
period of time for a response should be 
afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified; 
however, the veteran is hereby notified that failure to 
report for any scheduled VA examination(s) without good cause 
shown may adversely affect the outcome of his claim and 
result in a denial.  38 C.F.R. § 3.655 (2007).

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


